                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


NAPOLEON GRAY,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                       5:20-cv-00030-TES-CHW
STATE OF GEORGIA, et al.,

        Defendants.


                                           ORDER



        Plaintiff Napoleon Gray, an inmate at the Houston County Detention Center in

 Perry, Georgia, has filed a pro se Complaint naming the State of Georgia, Governor

 Brian Kemp, Georgia State Attorney General, Georgia State Patrol, Houston County

 Sheriff’s Office, Houston County Board of Commissioners, and Houston County

 Attorney as Defendants. [Doc. 1]. While he did not file a separate motion seeking leave

 to proceed in forma pauperis, he did state in his complaint that he has “no property . . .

 [and] no checking or saving[s] accounts.” [Id. at p. 7]. This, coupled with the fact that he

 did not pay the filing fee, leads the Court to conclude that Plaintiff wishes to proceed in

 forma pauperis.

        The Court, however, finds that Plaintiff may not proceed in forma pauperis

 because more than three of his prior federal lawsuits were dismissed as frivolous,

 malicious, or for failing to state a claim. The dismissals count as “strikes” under 28
U.S.C. § 1915(g). Thus, Plaintiff may not proceed in forma pauperis and his Complaint is

DISMISSED without prejudice.

       Federal law prohibits a prisoner from bringing a civil action in federal court in

forma pauperis

       if [he] has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g). This is known as the “three strikes provision.” Under § 1915(g), a

prisoner incurs a “strike” any time he has a federal lawsuit or appeal dismissed on the

grounds that it is frivolous or malicious or fails to state a claim. Medberry v. Butler, 185

F.3d 1189, 1193 (11th Cir. 1999). If a prisoner incurs three strikes, his ability to proceed

in forma pauperis in federal court is greatly limited: Leave may not be granted unless the

prisoner alleges an “imminent danger of serious physical injury.” Id.

       A review of court records on the Federal Judiciary’s Public Access to Court

Electronic Records (“PACER”) database reveals that Plaintiff has filed numerous

lawsuits in federal court and that at least three of his complaints were dismissed for

failing to state a claim or failing to exhaust administrative remedies: See Gray v. Miller,

7:01-cv-3 (WLS) (M.D. Ga. March 14, 2001) (case dismissed pursuant to 28 U.S.C. §

1915(e)(2)); Gray v. Hall, 6:00-cv-110 (BAE) (S.D. Ga. Dec. 6, 2000) (case dismissed for

failure to exhaust); Gray v. Ga. Dep’t of Corr., 1:98-cv-577-CC (N.D. Ga. October 5, 1998)



                                              2
(case dismissed pursuant to 28 U.S.C. 1915(e)(2)). Plaintiff, therefore, may not proceed

in forma pauperis unless he can show that he qualifies for the “imminent danger”

exception in § 1915(g). Medberry, 185 F.3d at 1193.

       To invoke the exception, a prisoner must allege specific facts that describe “an

ongoing serious physical injury, or of a pattern of misconduct evidencing the likelihood

of imminent serious physical injury.” Sutton v. Dist. Atty’s Office, 334 F. App’x 278, 279

(11th Cir. 2009). Plaintiff makes no such allegations in his Complaint. Instead, he

complains of his arrest in Houston County and the sentence that he received following

this arrest. [Doc. 1 at pp. 2–5]. Plaintiff states he wants to “come before the United

State[s] Court to clear [his] name. [Id. at p. 5]. Clearly, Plaintiff has not alleged imminent

danger.

       Plaintiff’s Complaint is DISMISSED without prejudice.

       SO ORDERED, this 5th day of March, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              3
